Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00312-CV

                           Carmelita RILEY and Anthony J. Pena,
                                        Appellants

                                              v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez, and Puig Management and Rentals, LLC,
                                        Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVF001192 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are taxed against appellants.

       SIGNED July 13, 2016.


                                               _________________________________
                                               Jason Pulliam, Justice